Citation Nr: 1523355	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  08-09 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C, for accrued benefits purposes.
 
2.  Entitlement to service connection for cirrhosis of the liver, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969, to include service in the Republic of Vietnam.  He died in April 2007.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida that, in pertinent part, denied the claims.  The appellant appealed, for accrued benefits purposes, and in March 2012 the Board denied the claims.  

The appellant appealed to the United States Court of Appeals for Veterans Claims ("Court").  In April 2013, the Court issued an Order and a Memorandum Decision that vacated and remanded the Board's March 2012 decision.  

The appellant was scheduled for a Travel Board hearing to be held in April 2010.  Prior to the hearing, the appellant requested that the hearing be cancelled.  As such, her hearing request is deemed withdrawn. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran died in April 2007.
 
2.  At the time of his death, the Veteran had a pending claim of entitlement to service connection for cirrhosis of the liver, and an application to reopen a claim of entitlement to service connection for hepatitis C.

3.  The appellant filed a claim for accrued benefits within one year of the Veteran's death.
 
4.  At the time of the Veteran's death, the preponderance of the competent evidence showed that the Veteran's hepatitis C, and cirrhosis of the liver, were not present in service or until many years thereafter, and were not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to accrued benefits for service connection for hepatitis C.  38 U.S.C.A. §§ 1154(b), 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2014). 

2.  The appellant is not entitled to accrued benefits for service connection for cirrhosis of the liver.  38 U.S.C.A. §§ 1154(b), 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to accrued benefits for service connection for hepatitis C, and cirrhosis of the liver.  The appellant asserts that the Veteran's hepatitis C was caused by exposure to blood or blood products during participation in combat during service in the Republic of Vietnam, to include during a battle at Dak To in late 1967.  She states that the Veteran told her that while in combat in Vietnam, he was injured with bamboo sticks and was grazed by shrapnel, and that these injuries were treated in a field hospital.  She further asserts that the Veteran assisted fellow soldiers who were wounded, which put him into contact with blood and blood products, and she has indicated that he may have had hepatitis C due to airgun injections.  

Contrary to a notation in a VA progress note, she denies that he ever used recreational drugs in his youth.  See appellants appeal (VA Form 9), received in April 2008.

The Board notes that at the time of the Veteran's death, he had not specifically asserted that he had participated in combat, or been exposed to blood or blood products during service.  

The Board further notes that in October 2009, the RO granted service connection for the cause of the Veteran's death.  The basis for this decision is not clear, but providentially is not before the Board at this time. 

In May 1991, the RO denied a claim for service connection for hepatitis C, on the basis that the evidence did not show hepatitis C was incurred in or was otherwise etiologically related to military service.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on June 10, 1991.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

In June 2008, the RO denied these claims.  The appellant appealed.  In March 2012, the Board stated that in July 2009, copies of the Veteran's official service department personnel records were received, that these records were not associated with the claims folder when VA first decided the hepatitis C claim in 1991, and that as those records were pertinent to the claim, the claim would be reconsidered without consideration as to whether there was "new and material evidence" for accrued purposes.  38 C.F.R. § 3.156(c).  The Board then denied the claims.  

The appellant appealed to the Court.  In April 2013, the Court vacated and remanded the Board's March 2012 decision.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include cirrhosis of the liver, and malignant tumors.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Letter 211B (98-110), November 30, 1998.  There was no test available to detect the presence of hepatitis C until 1989.  Id.

VBA Fast Letter 04-13 states: 

Population studies suggest hepatitis C can be sexually transmitted.  However, the chance for sexual transmission of [hepatitis C] is well below comparable rates for HIV/AIDS or hepatitis B infection. . . .  The hepatitis B virus is heartier and more readily transmitted than [hepatitis C].  While there is at least one case report of hepatitis B being transmitted by an airgun injection, thus far, there have been no case reports of hepatitis C being transmitted by an airgun transmission.  The source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications. 

The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of hepatitis C with airgun injectors, it is biologically plausible. . . . 

VBA Fast Letter 04-13 (June 29, 2004).
  
The Veteran's discharge (DD Form 214) shows that his military occupation specialty was light weapons infantryman, and that his service awards included, but were not limited to, the Vietnam Service Medal and the Vietnam Campaign Medal with three campaign stars.  His service records show that he served in Vietnam between February 1967 and February 1968, and that he was assigned to Company B, 1st Battalion (Bn) Airborne (Abn), 503rd Infantry (Inf).

The Veteran's service treatment reports show that upon entrance into service, he was noted to have a tattoo on his right shoulder.  Service treatment records do not show any relevant treatment, complaints, or diagnoses.  In July 1968, he was hospitalized for malaria, plasmodium vivax, proven by blood smear.  He denied a history of brown urine, or jaundice.  The Veteran's separation examination report, dated in June 1969, shows that his abdomen and viscera were clinically evaluated as normal.  In the associated report of medical history, the Veteran denied having a history of "stomach, liver or intestinal trouble."   

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1991 and 2007.  

VA reports show that in January 1991, the Veteran was afforded an Agent Orange Protocol examination.  The report of the examination shows the following: the Veteran was noted to have elevated LFTs (liver function tests) and a history of malaria.  He was generally in good health, but he had strained his back at his job, and he had eye strain.  He reported a history of malaria in service.  He denied intravenous drug use or coke (cocaine) use.  He reported drinking beer.  The assessment notes a history of malaria with "persistent LFTs."  An associated laboratory report notes that the results were positive for the hepatitis C antibody.  

A letter from a VA physician, dated in January 1991, informed the Veteran that he had hepatitis C.

In March 1991, the Veteran was hospitalized.  He reported that during service, he had been hospitalized for hepatitis for a few weeks, and then returned to duty.  He said that he was relatively asymptomatic until about a year before, at which time he noticed a bloating sensation in his abdomen, with a subsequent loss of appetite and loss of about ten pounds.  He denied use of alcohol or tobacco.  He stated that he had been evaluated for Agent Orange, and told that his liver function tests were abnormal.    

The next relevant medical evidence is in the form of VA reports, dated between 2000 and 2006, which contain multiple notations of a history of alcohol (etoh) abuse, variously noted to have ended between 1998 and 2000.  There are multiple notations that the Veteran was a construction worker.  A June 2001 report notes a history of tobacco use.  A July 2001 report notes that the Veteran had a history of use of "recreational drugs when young."  

A September 2002 report notes that the Veteran has a history of use of intranasal cocaine.  

A February 2006 report notes that the Veteran had been a "heavy  etoh drinker up to 6 years ago."  

Private treatment records, dated between 2006 and 2007, show treatment for hepatocellular carcinoma, with a past medical history of hepatitis and cirrhosis.  See e.g., June 2006 report from F.F., M.D.  The Veteran was hospitalized in March 2007, for atrial fibrillation and abdominal pain.  The clinical impression included notations of a history of hepatocellular carcinoma, status post chemotherapy and radiation, and a history of chronic hepatic insufficiency with apparent encephalopathy.  In April 2007, the Veteran was readmitted.  The reports note multi-organ failure with cardiorespiratory arrest.  The final diagnoses were hepatitis C, liver cirrhosis, multi-organ failure, and cardiorespiratory arrest.  

As an initial matter, the Court's April 2013 decision shows that the Court stated that the Board had failed to determine whether a "Combat Operations After Action Report" ("COAAR") for the 173rd Airborne Brigade ( the parent unit of the Veteran's battalion while he was in Vietnam), dated in December 1967, was constructively part of the record at the time of the Veteran's death, and whether or not he had attained status as a combat veteran, for the purposes of the accrued benefits claims.  Citing Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The Court further stated that any positive determination as to combat status would have required consideration of VA Fast Letter 04-13, which provides that "engaging in combat increases the likelihood of contracting hepatitis C through exposure to blood," and that this "would be evidence that bears favorably on the issue of whether the veteran's hepatitis C and, ultimately his cirrhosis of the liver were related to service."

Briefly stated, the COAAR shows that in November 1967, the Veteran's unit was involved in combat in Vietnam, during what is commonly called "the Battle of Dak To."  The COAAR indicates that the Veteran's unit sustained causalities at both the company and battalion levels.  

The Board finds that the COAAR was constructively of record at the time of the Veteran's death.  At the time of the Veteran's death, he had raised claims for service connection for posttraumatic stress disorder (PTSD), as well as cirrhosis of the liver, and hepatitis C.  With regard to the claim for PTSD, under the version of the applicable regulation in effect at the time, and with regard to the claim for hepatitis C, the issue of participation in combat would have been relevant, and raised by the evidence, at that time.  See 38 C.F.R. § 3.304(f)  (2007); VBA Fast Letter 04-13 (June 29, 2004).  The COAAR was therefore pertinent to those issues, and it should therefore be considered to have been constructively of record.  See generally Mayhue v. Shinseki, 24 Vet. App. 273, 279-80 (2011) (in an application to reopen a claim for service connection for PTSD, service department records ultimately used to verify a stressor that was claimed after the initial denial of the claim were constructively of record at the time the claim was first denied).  

The Board further finds that the COAAR, and the other evidence of record, are sufficient to show that the Veteran participated in combat.  See 38 U.S.C.A. § 1154(b).  

The Board finds that the claims must be denied.  The Veteran was not treated for, or diagnosed with, cirrhosis of the liver, or hepatitis C, during service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  There is no evidence to show that cirrhosis of the liver, or a tumor of the liver, was manifest to a compensable degree within a year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Rather, the earliest diagnosis of cirrhosis of the liver, or hepatitis C, is dated no earlier than 1991.  This is about 22 years after separation from active duty service.  

With regard to the claim for cirrhosis of the liver, there are multiple notations of alcohol abuse.  

With regard to the claim for hepatitis C, there is no competent evidence discussing the latency period for this disease.  Although participation in combat has been established, the provisions at 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

In this case, there is no competent opinion in support of either of the claims.  To the extent that favorable etiological opinions were received after the Veteran's death, this evidence may not be considered in association with these accrued benefits claims.  See 38 C.F.R. § 3.1000(d)(4).  

As a final matter, the Board has considered the Court's April 2013 decision, which indicates that the Board must consider VA Fast Letter 04-13.  However, this Fast Letter does not provide a basis for a grant of either of the claims.  This letter merely provides guidance for the development of hepatitis claims; it does not pertain to the claim for cirrhosis of the liver.  To the extent that it states that a veteran "may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran," the mere possibility of such a relationship is insufficient to warrant a grant of the claim.  See 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The term "possibility" also implies that it "may not be possible" and it is too speculative to establish a nexus.).  

This is especially true in this case, as there is evidence of intranasal cocaine use, and a preservice tattoo, which are both risk factors for hepatitis C, and which are not shown to be related to the Veteran's service.  Similarly, to the extent that the Fast Letter states that "it is biologically plausible" to contract hepatitis C from an airgun injector, the mere possibility of such a relationship is insufficient to warrant a grant of the claim.  Id.  Simply stated, the Board finds that the guidance of the Fast Letter, in light of the facts of this case, indicates that the claim for hepatitis C must be denied.  

Beyond the above, based on the facts of this case, the Board finds that the facts of this case make it unlikely (less than 50% chance), that the Veteran's combat caused the disabilities at issue.  While it is possible, the facts of this case suggest it is unlikely that any blood exposure during combat caused the disability at issue and more likely that there were other causes (as the ones cited above suggest) that lead to the disabilities at issue.  While the cause of the disabilities at issue may never be known, that is not a basis to grant these claims.  The many facts of this case (his abuse of alcohol, the gap involved [the long period of time after service that he was found to have these problems], and his use of intranasal cocaine) suggest to the undersigned that it can never be said that the likely reason (or as likely reason) for these problems was service.  Given the time that has gone by in this case this is best possible answer the Board can provide to this complex question.  The Board apologies to the widow for the delays in the full adjudication of this case. 

Finally, with regard to the possibility of service connection based on exposure to Agent Orange, the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange.  However, the applicable law does not include either of the claimed conditions as a condition for which presumptive service connection may be granted based on exposure to Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Therefore, service connection for either of the claimed disabilities is not warranted under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.  Furthermore, there is no competent evidence to show that either of these conditions were related to such exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, presumptive service connection for hepatitis C, and cirrhosis of the liver, based on exposure to Agent Orange must be denied.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The appellant has claimed that the Veteran's hepatitis C, and cirrhosis of the liver, were due to his service.  However, these are not the types of issues that are readily amenable to mere lay diagnosis or probative comment regarding the etiology of the claimed conditions.  Id.; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issues on appeal are based on the contentions that hepatitis C, and cirrhosis of the liver, are related to the Veteran's service.  The Veteran's medical records have been discussed, and the Board has determined that service connection is not warranted for either of the claimed conditions.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that the Veteran has the claimed conditions as a result of his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

In reaching these decisions, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant was notified via a letter dated in May 2007 of the criteria for establishing service connection for accrued benefits purposes, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and service treatment records.  Simply stated, the Board finds that the service and post-service medical record provides highly probative evidence against these claims.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  There is simply no coherent reason the Board can find for delaying this case further.    

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

Accrued benefits are denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


